Citation Nr: 1713922	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder condition.

2. Entitlement to service connection for a bilateral shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1976 to March 1977. 

This matter is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a bilateral shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO issued a rating decision in September 2008, denying the Veteran's claim for a bilateral shoulder condition essentially on findings that the Veteran was not shown to have a chronic bilateral shoulder disability related to service. The Veteran did not appeal the decision or submit new and material evidence within one year. 

2. The evidence added to the record since the September 2008 rating decision is not cumulative or redundant, does cure a prior evidentiary defect, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2008 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2016).

2. Evidence received since the September 2008 rating decision is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a). In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

B. Legal Criteria and Analysis

The Veteran's claim of service connection for a bilateral shoulder condition was denied by a September 2008 rating decision. The Veteran was properly notified of the decision, did not appeal it, and did not submit any pertinent evidence within one year of the decision. See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). Therefore, the September 2008 rating decision is final. 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369.

"New" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The September 2008 rating decision denied the claim of service connection for a bilateral shoulder condition based on a finding that there was insufficient evidence of record of a chronic disability related to the Veteran's service. The Veteran has since submitted statements and several documents to support the finding of a currently diagnosed disability as well as a continuity of symptomatology since the in-service event or injury.

Evidence received since the September 2008 rating decision includes medical records dated in February 2013 with the results of an MRI of both shoulders. The diagnosis provided as a result of that MRI was mild arthritis. A subsequent medical record dated in March 2015 notes a diagnosis of osteoarthritis. 

In addition, the September 2008 rating decision concluded that the service treatment record dated in January 1977 which noted the patient "also aches in shoulder," was insufficient to find a permanent residual or chronic disability. The Veteran subsequently submitted a statement in April 2010 explaining that in January 1977, prior to when she sought treatment for shoulder pain, her drill sergeant had thrown a grenade, causing the Veteran to lose consciousness. She was later told she had been taken to the hospital. The Veteran stated that she has experienced shoulder pain ever since that event.

This evidence is new in that it was not previously of record. This evidence is material in that it provides evidence of a currently diagnosed disability as well as an in-service event or injury. This evidence is not cumulative or redundant, does cure a prior evidentiary defect, and raises a reasonable possibility of substantiating the claim of service connection. 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010). Therefore, it is both new and material and the claim is thereby reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a bilateral shoulder disability is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran seeks service connection for her bilateral shoulder disability. Before the Board can adjudicate the Veteran's claim on the merits, additional development is required. A VA examination must be obtained to determine whether it is at least as likely as not that the Veteran's current bilateral shoulder disability diagnosed as osteoarthritis was incurred in or related to service or is secondary to service-connected hepatitis C.

Although the Veteran has sought VA treatment and received a diagnosis therein, there is no opinion as to a nexus between in-service complaints and a current diagnosis. In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

In this case, service treatment records show the Veteran's complaints in January 1977 of shoulder pain and she has submitted a statement explaining the in-service event in which she injured her shoulder. Furthermore, she has repeatedly sought treatment for shoulder pain over many years and in 2013 she was diagnosed with arthritis following an MRI. In addition, VA medical records from 2015 show a diagnosis of osteoarthritis. However, the Veteran has never been afforded a VA examination to determine an etiology in this case. 

Therefore, in accordance with McLendon, the Board must remand the claim to provide the Veteran with a VA examination to determine the etiology of the Veteran's bilateral osteoarthritis of the shoulders. Given the statements of the Veteran, the service treatment records showing her complaints of shoulder pain in service, and the medical records providing a current diagnosis of a shoulder disability, the Board finds the threshold requirements discussed in McLendon are met, warranting an examination in accordance with the duty to assist.

Additionally, the Veteran has alleged that her shoulder condition is related to her service-connected hepatitis C and she has submitted a statement from her treating physician, Dr. K.D.K., that hepatitis C may be contributing to the Veteran's pain. Although this statement does not specifically indicate that hepatitis C is contributing to the Veteran's shoulder pain, since the claim is being remanded for an examination, questions regarding secondary service connection should also be addressed by the examiner.

In February 2008, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for records from Dr. K.D.K. that she indicated were pertinent to her claim for service connection. The record does not reflect that VA attempted to obtain records from this physician.  Therefore, attempts must be completed on remand.  The record also reflects that the Veteran receives VA treatment for her disabilities.  The most recent VA records that have been associated with the claims file are from September 2015.  Thus, updated VA records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain any identified private treatment records, to include records from Dr. K.D.K.
 
2. Obtain the Veteran's VA treatment records from September 2015 to the present.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of her current bilateral shoulder disability diagnosed as osteoarthritis. The entire claims file should be made available to the examiner. 

The examiner must respond to the following questions:

A) Is it at least as likely (50 percent or greater) as not that the Veteran's current bilateral shoulder disability was incurred in or related to service, to include treatment received in January 1977?

The examiner is advised that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding her in-service injury are credible.

B) Is it at least as likely as not (50 percent probability or more) that a bilateral shoulder condition was caused by the Veteran's service-connected hepatitis C?  

C)  Is it at least as likely as not (50 percent probability or more) that a bilateral shoulder condition was aggravated beyond the natural progression of the disability by the Veteran's service-connected hepatitis C (where aggravation is any increase in severity beyond the natural progression of the disability)?

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


